DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 7/16/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2019/0011881) in view of Yoshioka (US 2015/0339968).
Consider claim 1, Tan et al. disclose (e.g. figures 2 and 12) a hologram display device, comprising: 
a light source unit (21, laser) that generates light; 
a spatial light modulation panel (103, phase plates) that spatially modulates the light received from the light source unit and generates diffracted light; and 
an optical unit (10/10’ display units) that generates a holographic image using the diffracted light, wherein the spatial light modulation panel (the holographic display panel comprises a color filter layer and the plurality of phase plates) [0052-0060, 0073-0076] comprises:
a plurality of first color filters: 
a plurality of second color filters: and 
a plurality of third color filters (3 colors are shown for the color filters) [0012, 0062]. 
Tan et al. do not explicitly disclose that a member of the second color filters is greater than a number of each of the first and third color filters, and during a turned-on state of the spatial light modulation panel, a distance between second color images displayed through a first group of the second color filters is substantially equal to a distance between first color images displayed through the first color filters and a distance between third color images displayed through the third color filters, and  wherein black gray scale images are displayed through a second group of the second color filters during a turned-on state of the spatial light modulation panel.  Tan et al. and Yoshioka are related as liquid crystal display panels.  Yoshioka discloses (e.g. figures 5-6) that a member of the second color sub-pixels is greater than a number of each of the first and third color sub-frames (Each frame contains 4 sub-frames, two of which are gray scale and the other two are colors.  The sub-frames are considered to be analogous to color filters in that they impart a color function), and during a turned-on state of the spatial light modulation panel, a distance between second color images displayed through a first group of the second color sub-frames is substantially equal to a distance between first color images displayed through the first color sub-frames and a distance between third color images displayed through the third color sub-frames (the distance between the pixels is substantially the same since the sub-frames are located adjacent on the display device), and  wherein black gray scale images are displayed through a second group of the second color sub-frames during a turned-on state of the spatial light modulation panel (the second group is considered to include the two gray scale sub-frames) [0089-0094].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Tan, to include the sub-frames as color modifying portions as taught by Yoshioka, in order to provide a display with an appropriate gray scale value even if the light source in the backlight unit is turned off for a period. 
Consider claim 2, the modified Tan reference discloses the hologram display device of claim 1, wherein the spatial light modulation panel comprises a plurality of pixels, and each of the pixels comprises first, second, third, and fourth sub-pixels, and wherein the first, second, third, and fourth sub-pixels correspond the one first color filter, one third color filter, and two second color filters (there are two gray scale and two color sub-frames which correspond to the filtering portions of Tan) [figures 5-6, 0089-0094 of Yoshioka, 0012, 0062 of Tan].
Consider claim 3, the modified Tan reference discloses the hologram display device of claim 2, wherein, during the turned-on state of the spatial light modulation panel, one sub-pixel of two sub-pixels that correspond to the two second color filters displays the second color images and an other sub-pixel of the two sub-pixels that correspond to the two second color filters displays the black grayscale images (there are two gray scale and two color sub-frames) [figures 5-6, 0089-0094 of Yoshioka, 0012, 0062 of Tan].
Consider claim 4, the modified Tan reference discloses the hologram display device of claim 3, further comprising a controller that controls the spatial light modulation panel, wherein. the controller receives first, second, third, and fourth sub-pixel data that respectively correspond to the first, second, third, and fourth sub-pixels and comprises a black grayscale converter that converts sub-pixel data that corresponds to one of two sub-pixels of the first, second, third, and fourth sub-pixels to black grayscale data (each pixel gray scale value can be obtained) [0076, 0082, 0085-0086 of Tan et al.].
Consider claim 5, the modified Tan reference discloses the hologram display device of claim 2, wherein, the first sub-pixel corresponds to the one first color filter, the second sub-pixel is adjacent to the first sub-pixel in a first direction and corresponds to one second color filter of the two second color filters, the third sub-pixel is adjacent to the second sub-pixel in a second direction and corresponds to the one third color filter, and the fourth sub-pixel is adjacent to the first sub-pixel in the second direction and is adjacent to the third sub-pixel in the first direction and corresponds to an other second color filter of the two second color filters (in Yoshioka, the arrangement of the sub-frames can be different, see figures 5-6) [0089-0094 of Yoshioka, 0012, 0062 of Tan].
Consider claim 6, the modified Tan reference discloses the hologram display device of claim 5, wherein during the turned-on state of the spatial light modulation panel, one sub-pixel of the second and fourth sub-pixels displays the second color images and an other sub-pixel of the second and fourth sub-pixels displays the black grayscale images (each pixel gray scale value can be obtained) [0076, 0082, 0085-0086 of Tan et al.].
Consider claim 7, the modified Tan reference discloses the hologram display device of claim 6, wherein the second sub-pixel has a different area from the fourth sub-pixel (each pixel gray scale value can be obtained) [0076, 0082, 0085-0086 of Tan et al.].
Consider claim 8, the modified Tan reference discloses the hologram display device of claim 7, wherein an area of the second sub- pixel is greater than an area of the fourth sub-pixel, and during the turned-on state of the spatial light modulation panel, the second sub-pixel displays the second color images and the fourth sub-pixel displays the black grayscale images (each pixel gray scale value can be obtained) [0076, 0082, 0085-0086 of Tan et al.].
Consider claim 9, the modified Tan reference discloses the hologram display device of claim 5, wherein during the turned-on state of the spatial light modulation panel, the second and fourth sub-pixels alternately display the black grayscale image at least every one frame (each pixel gray scale value can be obtained) [0076, 0082, 0085-0086 of Tan et al.].
Consider claim 10, the modified Tan reference discloses the hologram display device of claim 2 wherein, among the first, second, third, and fourth sub-pixels, the first sub-pixel corresponds to the one first color filter, the second sub-pixel adjacent to the first sub-pixel in a first direction corresponds to one second color filter of the two second color filters, the third sub-pixel adjacent to the second sub-pixel in a second direction corresponds to the one third color filter, and the fourth sub-pixel adjacent to the first sub-pixel in the second direction and adjacent to the third sub-pixel in the first direction corresponds to the other second color filter of the two second color filters (each pixel gray scale value can be obtained) [0076, 0082, 0085-0086 of Tan et al.].
Consider claim 11, the modified Tan reference discloses the hologram display device of claim 10, where the second and fourth sub- pixels display the second color images during the turned-on state of the spatial light modulation panel (color and gray scale sub-frames are utilized wherein the gray scale value is adjusted for each pixel) [0089-0094 of Yoshioka; 0052-0060, 0073-0076 of Tan].
Consider claim 12, the modified Tan reference discloses the hologram display device of claim 1, wherein the spatial light modulation panel comprises a plurality of pixels, a first pixel of the plurality of pixels comprises first, second, third, and fourth sub-pixels, and a second pixel of the plurality of pixels, which is adjacent to the first pixel in a first direction, comprises fifth, sixth, seventh, and eighth sub- pixels (the panel comprises a plurality of pixels.  A second pixel of the panel is considered to comprise the additional sub-pixels) [0089-0094 of Yoshioka; 0052-0060, 0073-0076 of Tan].
Consider claim 13, the modified Tan reference discloses the hologram display device of claim 12, wherein the first, second, third, and fourth sub-pixels correspond to one first color filter, one third color filter, and two second color filters, and the fifth, sixth, seventh, and eighth sub-pixels correspond to one first color filter, one third color filter, and two second color filters (the panel comprises a plurality of pixels.  A second pixel of the panel is considered to comprise the additional sub-pixels) [0089-0094 of Yoshioka; 0052-0060, 0073-0076 of Tan]. 
Consider claim 17, the modified Tan reference discloses the hologram display device of claim 1, wherein, during the turned-on state of the spatial light modulation panel, a distance in a first direction between the second color images is substantially equal to a distance in the first direction between the first color images and a distance in the first direction between the third color images, and a distance in a second direction between the second color images is substantially equal to a distance in the second direction between the first color images and a distance in the second direction between the third color images (the distance between the pixels is substantially the same since the sub-frames are located adjacent on the display device) [0052-0060, 0073-0076].
Consider claim 18, the modified Tan reference discloses the hologram display device of claim 1, wherein the first color filters are red filters, the second color filters are green filters, and the third color filters are blue filters (the sub-pixels can be red, blue and green) [0040 of Tan et al.]
Consider claim 19, the modified Tan reference discloses the hologram display device of claim 1, wherein the spatial light modulation panel is a liquid crystal display panel (the panel is a LCD panel) [0013, 0073 of Tan et al.]. 
Consider claim 20, Tan et al. disclose a hologram display device, comprising: 
a light source unit  (21, laser) that generates light: 
a spatial light modulation panel (103, phase plates) that spatially modulates the light received from the light source unit and generates diffracted light; and 
an optical unit (10/10’ display units) that generates a holographic image using the diffracted light, wherein the spatial light modulation panel (the holographic display panel comprises a color filter layer and the plurality of phase plates) [0052-0060, 0073-0076] comprises: 
a plurality of pixels, and each of the pixels comprises first, second, third, and  fourth sub-pixels: 
a plurality of first color filters: a plurality of second color filters; and 
a plurality of third color filters (3 colors are shown for the color filters) [0012, 0062].
Tan et al. do not explicitly disclose that a number of the second color filters is greater than a number of each of the first and third color filters, and during a turned-on state of the spatial light modulation panel, a distance between second color images displayed through a first group of the second color filters is substantially equal to a distance between first color images displayed through the first color filters and a distance between third color images displayed through the third color filters, and   wherein the first, second, third, and fourth sub-pixels correspond to one first color filter, one third color filter, and two second color filters.
Tan et al. and Yoshioka are related as liquid crystal display panels.  Yoshioka discloses (e.g. figures 5-6) that a number of the second color filters is greater than a number of each of the first and third color sub-frames (Each frame contains 4 sub-frames, two of which are gray scale and the other two are colors. The sub-frames are considered to be analogous to color filters in that they impart a color function), and during a turned-on state of the spatial light modulation panel, a distance between second color images displayed through a first group of the second color sub-frames is substantially equal to a distance between first color images displayed through the first color sub-frames and a distance between third color images displayed through the third color sub-frames (the distance between the pixels is substantially the same since the sub-frames are located adjacent on the display device), and  wherein black gray scale images are displayed through a second group of the second color filters during a turned-on state of the spatial light modulation panel (the second group is considered to include the two gray scale sub-frames) [0089-0094].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Tan, to include the sub-frames as color modifying portions as taught by Yoshioka, in order to provide a display with an appropriate gray scale value even if the light source in the backlight unit is turned off for a period. 
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872